Title: To James Madison from William C. C. Claiborne, 12 December 1801 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


12 December 1801, Natchez. Encloses a copy of his 2 Dec. address to the territorial legislature together with their answer [of 4 Dec.]. The legislature seems to be composed of “honest men, much attached to the United States, and devoted to the Interest of this Territory,” despite their inexperience. Believes that all opposition to admitting the Mississippi Territory to the second grade of territorial government has ceased and the citizens seem contented. Asks that his powers and duties as ex officio superintendent of Indian affairs for the Southern Department be defined as he has had many visits from the Choctaw and expects more in future. Had sought guidance from Sargent’s official letters but could not find any communications from the State Department in the public papers. Describes the Choctaw as “troublesome” and mentions their “partial Depredations upon the Cattle &c. of the Inhabitants.” When “they receive spirits from the Citizens, [they] become intoxicated and are abusive & viciously inclined,” which requires him to become the arbitrator of disputes. Requests permission to hire an interpreter. Relates recent unpleasant incident at Natchez between a drunken Choctaw “of some little note” and “an unknown citizen,” during which the Choctaw was whipped. Indian has since disappeared and is supposed dead, and his friends and countrymen seem “much displeased, and threaten to retaliate.” Has incurred some expense to keep these people in “good humour,” for which he begs to be excused. Mentions that Steele remains ill, which increases his own labors.
 

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 3 pp. Letter and enclosures printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:12–21.

